Citation Nr: 1428199
Decision Date: 05/07/14	Archive Date: 06/26/14

DOCKET NO.  09-34 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.	

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder.

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 30 percent for the service-connected residuals of a recurrent dislocation of the left shoulder. 

6.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to September 1961. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2006 rating decision of the RO in Cleveland, Ohio.  Jurisdiction over the Veterans claims was subsequently transferred to the RO in Louisville, Kentucky. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to have had its clinical onset following the Veterans exposure to harmful noise levels incident to his duties during service.

2.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset following the Veterans exposure to harmful noise levels incident to his duties during service.

3.  In an April 1962 rating decision, the RO denied the Veterans claim of service connection for nervousness on the basis that there was no evidence of nervousness in service of a diagnosed neuropsychiatric disorder; he was notified of this action and apprised of his appellate rights by did not appeal in a timely manner or submit new and material evidence within one year thereof. 

4.  The evidence received subsequent to the April 1962 rating decision relates to an previously unestablished fact that tends to substantiate the claims of service connection for an acquired psychiatric disorder and PTSD.

5.  The currently demonstrated anxiety disorder with depression are shown as likely as not to have had its clinical onset during active service.

6.  The Veteran currently is not shown to have a diagnosis of PTSD.

7.  In April 2011, prior to the promulgation of a decision, the Veteran withdrew his substantive appeal with respect to the issues of an increased evaluation for the service-connected residuals of a recurrent dislocation of the left shoulder and entitlement to a TDIU rating .


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2013).

3.  The evidence received since the April 1962 rating decision is new and material for the purpose of reopening the claim of service connection for an acquired psychiatric disorder and PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by an anxiety disorder with depression is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  The Veteran is shown to have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6.  The criteria for withdrawal of an appeal of the claim for an increased evaluation for the service-connected residuals of a recurrent dislocation of the left shoulder and entitlement to a TDIU rating have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in August 2005, prior to the initial adjudication in February 2006.  The RO then sent the Veteran notification letters in May 2006, September 2007, January 2009, and March 2009 and readjudicated the Veterans claims in rating decisions dated in October 2008 and December 2008, as well as an August 2009 Statement of the Case.  

Those letters advised the Veteran of what the evidence must show to substantiate a claim for service connection, informed him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  

The RO explained in the VCAA letters that the Veterans claim for nervousness was previously denied and that the decision was final.  The RO also explained that VA needed new and material evidence in order to reopen the Veterans claims for an acquired psychiatric disorder and PTSD and defined new and material evidence as evidence submitted to VA for the first time that pertains to the reasons the claim was previously denied.  

The RO further explained that the Veterans claim was previously denied because the evidence did not show a diagnosis or treatment during service.  

For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veterans service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veterans claims.  

Although the RO did not obtain the Veterans service personnel records, the Board finds there is no prejudice to the Veteran because his in-service stressor is conceded.  

Therefore, a remand to have the RO/AMC obtain service personnel records that would not be pertinent to the claim is unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it would result in this Courts unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran).  The Veteran has not identified any available, outstanding evidence that is pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in connection with his hearing loss and tinnitus claims in October 2008 and for his PTSD and acquired psychiatric disorder claims in November 2010.  

After the Veteran provided a private audiological opinion in November 2008, the RO obtained an addendum opinion to the October 2008 VA examination opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran argued that his audiological examination was inadequate because the examiner did not look in his ears.  However, the Board finds that the examinations were adequate, as they were predicated on a review of the claims file and all pertinent evidence of record, including the Veterans own reported medical history and subjective complaints, as well as on physical and mental status examinations.  

The examiners considered medical literature and provided clear rationale for their opinion.  The October 2008 examiner also provided an opinion under the assumption that the Veterans eardrums had been previously perforated. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VAs duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.   


Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, lay persons can provide an eye-witness account of a veterans visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-1377.  

Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Hearing Loss and Tinnitus

The Veteran asserts that his current hearing loss and tinnitus are due to noise exposure during his military service.  Specifically, in his March 2006 Notice of Disagreement, the Veteran reported that he drove a 90mm antitank M56 with the cannon next to his right ear during service.  The Veteran reported being exposed to loud noises without ear protection when the cannon fired during field exercises.  

The Veterans service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  Although full audiometric testing was not noted on the Veterans entrance and separation examinations, his ears were clinically normal at both examinations. The physical profile showed normal hearing at separation.  

Moreover, the Veteran did not seek treatment immediately following his separation, and there is no evidence of any hearing loss within one year of his military service.  

The Board does acknowledge that the Veteran told his private physician that his hearing has gradually worsened as time went on.  To the extent that the Veteran was implying that he experienced hearing loss and tinnitus since his military service, the Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that the Veteran is competent to describe any difficulty hearing or tinnitus symptoms since his military service.   

At his first audiological appointment in March 2007, the Veteran stated that his hearing had been decreasing for three to four years and that he had periodic tinnitus since 1961.  However, at his October 2008 VA examination, the Veteran only reported a history of tinnitus lasting several years.  

On review, the Board finds that the Veterans assertion about having a hearing loss and tinnitus symptomatology since service to be credible.   

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure.  See 38 C.F.R. § 3.159(a)(2).  In fact, he submitted photographs showing himself standing in front of the tanks he described and his form DD 214 indicates that his military occupational specialty was heavy weapons infantryman.      

In addition, the evidence of record shows that the Veteran has current bilateral hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  To be sure, a March 2007 VA audiologist reported that the Veterans pure tone thresholds were in the five to 60 decibel range in his left ear and the 30 to 100 decibel range in his right ear.  The Veterans word recognition scores were 100 percent in his left ear and 88 percent in his right ear.  The audiologist described the Veterans hearing as within normal limits from 250 to 3000 Hertz with a moderate sensorineural hearing loss from 4000 to 8000 Hertz.  

Then, the Veterans October 2008 VA examination revealed pure tone thresholds of 55 decibels at 500 Hertz, 55 decibels at 1000 Hz, 60 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz for the one ear (presumably the right ear) with a speech recognition score of 68 percent.  The pure tone thresholds for the left ear were 20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, and 70 decibels at 4000 Hertz with a speech recognition score of 76 percent.  

Although the Veterans private November 2008 audiologist did not specifically identify which ear the lines on her graph represent, the Veterans pure tone thresholds were 70 decibels at 500 Hertz, 60 decibels at 1000 Hz, 70 decibels at 2000 Hertz, and 85 decibels at 4000 Hertz for the right ear with a speech recognition score of 68 percent.  The pure tone thresholds for the other ear (presumably the left ear) were 40 decibels at 500 Hertz, 45 decibels at 1000 Hz, 40 decibels at 2000 Hertz, 50 decibels at 3000 Hertz, and 65 decibels at 4000 Hertz with a speech recognition score of 100 percent for both ears.  

The Veteran told the October 2008 VA examiner that he felt that exposure to a 90mm anti-tank guns fire was the cause of his hearing loss and denied any post-service occupational or recreational noise exposure.  The Veteran also reported right sided tinnitus for the past several years.  

The examiner opined that it was less likely than not that the Veterans current hearing loss and tinnitus are related to his military service.  In support of this opinion, the examiner stated that there was no evidence that the Veteran complained of hearing loss or tinnitus in service or sought medical treatment for either disorder in service or in the years following service.  

As noted, the Veteran also submitted a report from his private doctor in November 2008.  That doctor indicated that the Veterans induction examination included a hearing test with a tuning fork that showed normal hearing.  The Veteran reported a similar history of military acoustic trauma and bleeding in his ear after firing the gun.  The Veteran also told the doctor that his hearing had gradually worsened in both ears.  Using a microscope, the doctor observed that the Veteran had two obvious healed over perforations in his right ear drum.  This represented a progression of severe sensorineural hearing loss.  

The doctor opined that the right ear hearing loss was definitely due to acoustic trauma during military service and that the left ear high frequency tone was consistent with a pattern of acoustic trauma.  He concluded that this pattern, especially in the Veterans right ear, was certainly consistent with acoustic trauma sustained during military duty.  He also stated that he had seen this on multiple occasions and that there was hardly anything else that could cause this type of hearing loss other than severe acoustic trauma, which was consistent with the Veterans type of duty.  

The RO then asked the October 2008 VA examiner for an addendum opinion.  The examiner reviewed the private doctors opinion and audiogram.  She noted that the private doctor wrote that the Veterans responses were inconsistent on his hearing test and that the results were significantly worse than those obtained at the VA Medical center in March 2007 and at the October 2008 VA examination.  She stated that this indicated that the private doctor did not have the opportunity to examine valid hearing tests when he rendered his opinion, nor did he have the opportunity to evaluate the Veterans service medical records.  

Regardless of the inconsistencies in the hearing tests, the examiner found the findings of two healed perforations in the Veterans right ear drum and the Veterans reports of bleeding in his right ear in service most compelling because his records were completely silent for any complaints of hearing loss, tinnitus, or perforations.  

There was also no medical treatment for bleeding ears and his ears were normal at separation and several other ENT examinations.  She stated that even a cursory examination of the Veterans ear canals and eardrums would likely have found ear drum perforations.  

Furthermore, the examiner noted, research studies had shown that hazardous noise exposure had an immediate effect on hearing and did not have a delayed onset or cause progressive or cumulative hearing loss.  

Finally, the examiner stated that the flat configuration of the current right ear hearing loss was not consistent with hearing loss from acoustic trauma because it was well recognized within the medical community that acoustic trauma results in a high frequency hearing loss most often at 4000 to 6000 Hertz.  Low frequency hearing remains intact after acoustic trauma.  

The VA examiner then cited a study that showed that late progression hearing loss due to episodes of acoustic trauma did not exist unless the affected ear was exposed to additional damage not related to the initial trauma.  

Thus, the examiner concluded that the acoustic trauma in the military could not have caused the Veterans hearing loss to worsen to its present degree, and her opinion regarding the etiology of the Veterans hearing loss remained the same.   

Based on the foregoing, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss disability as likely as not had its clinical onset following the Veterans exposure to harmful noise levels incident to his duties during active service.  

In resolving all reasonable doubt in the Veterans favor, service connection for the bilateral hearing loss disability and tinnitus is warranted.   


Acquired Psychiatric Disorder and PTSD

The Veterans current claims service connection for an acquired psychiatric disorder and PTSD.  

The RO originally denied a claim for nervousness in April 1962 because there was no evidence of nervousness in service and he was not diagnosed with a neuropsychiatric disorder.  The Veteran did not appeal this decision or submit new and material evidence within one year of this decision, and it became final.  

As a preliminary matter, the Board notes that these claims are based upon the same disability as the Veterans previous claim, which was denied in the April 1962 rating decision that became final.  Thus, it is appropriate for the Board to consider the claims as requests to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decision makers.  

Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

The evidence is presumed credible for the purposes of reopening an appellants claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final April 1962 rating decision included the Veterans service treatment records and a VA examination.  Since that decision, the Veteran and RO supplemented the claims file with VA treatment records, a November 2010 VA examination report, several lay statements from the Veteran and his wife, and newspaper articles corroborating the Veterans in-service stressor.  

The VA treatment records contain diagnoses of an anxiety disorder and depression.  They also contain positive PTSD screens and alternately diagnose and rule out a personality disorder and PTSD.  

Therefore, the Board finds that this evidence is new and material, as it provides anxiety, depression, and PTSD diagnoses and corroborates an event in service that could have caused these disorders.  

That is, the new evidence was not available at the time of the ROs original decision, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claims.  The Board does note that these diagnoses are accepted only for the purpose of reopening the Veterans claims and will be discussed in more detail later.  

Accordingly, having determined that new and material evidence has been submitted, the Veterans claims of service connection for an acquired psychiatric disorder and PTSD are reopened.  Thus, the Board will decide the Veterans claims on the merits.

The Veteran argues that his current psychiatric disorder and PTSD were caused by a personal assault and a training accident.  More specifically, he claims that a German person tried to kill him by choking him with piano wire while he was on guard duty and that he had to help respond to a projectile that overshot its target during a training exercise, killing and injuring dozens of American soldiers.  

Initially, the Board notes that the Veteran did not complain about any psychiatric disorders while he was in service.  However, although the Veterans personal assault stressor could not be verified, he submitted news articles from the New York Times, the Associated Press, and the United Press International, compiled on the 18th Artillerys website, which confirmed the training accident occurred in September 1960 in Grafenwoehr, Germany.  Thus, the Board finds that there is credible supporting evidence that this stressor occurred.

Regarding his present diagnosis, the Veterans VA treatment records contain numerous psychological diagnoses, such as an anxiety disorder, depression, PTSD with depression, an anxiety disorder with PTSD features, and a personality disorder.  These records also specifically rule out PTSD and a personality disorder and state that the Veteran does not meet the criteria for PTSD.  For example, the Veteran was diagnosed with an anxiety disorder not otherwise specified and a personality disorder with antisocial features in September 2004, depression and mild PTSD in October 2004, and an anxiety disorder, rule out PTSD in December 2004.  Then, in March 2005 and May 2005, the Veteran was diagnosed with PTSD with depression.

In June 2005, an initial assessment note described a one hour structured clinical interview (psychodiagnostic interview) designed to assess PTSD due to military related trauma.  

After this interview, a VA psychologist wrote that the Veterans stated symptoms included re-experiencing his trauma and hyperarousal.  Afterwards, in July 2005, an interdisciplinary team determined that the Veteran did not meet the criteria for PTSD because he did not meet criterion C.  They felt his symptoms were more likely explained by an anxiety disorder and personality disorder with anti-social features.  

When the Veteran returned to hear the treatment teams feedback, they explained his diagnosis to him and stated that his anxiety disorder was related to his military service.  Instead of listing a personality disorder, the psychologist deferred an Axis II diagnosis.  She also listed War exposure under Axis IV.  

The record also contains a depression diagnosis in July 2008.  Following that, the Veterans psychiatrist wrote in January 2009 that he met the criteria for a stressor because he had chronic intrusive thoughts and anguish over his cited incidents; chronic nightmares that met the re-experiencing criteria; hyperarousal symptoms including severe startle reactions, hypervigilance, chronic irritability, and severe anger issues; difficulty falling asleep and concentrating; and numbing and avoidance.  

Thus, the examiner concluded, after careful review of the Veterans condition over time and an established rapport with the Veteran after which he became more open about his symptoms, that the Veteran should be diagnosed with PTSD, chronic and severe, with symptoms escalating over time since his retirement in 1999.  Although the psychiatrist discussed the Veterans stressors, she did not provide an opinion regarding whether they caused his PTSD.  

Finally, VA afforded the Veteran an examination in November 2010.  The examiner reviewed the Veterans VA treatment records and noted that the Veteran was treated for anxiety, anger, depression, and a probable personality disorder.   

Upon mental status examination, the Veteran reported having PTSD symptoms since his return from Germany and experiencing those symptoms on a daily basis, particularly the intrusive thoughts and anger/irritability.  Nevertheless, the examiner opined that the Veteran did not have PTSD because he only had symptoms consistent with clusters B and D.  She stated that the Veterans only cluster C symptom was avoidance of anything Germanic in nature.  

Although the Veteran was most consistently diagnosed with an anxiety disorder, his presentation at the examination focused much more on problems with anger and related interpersonal difficulties, including past episodes of violence or near violence.  The examiner deferred an Axis II diagnosis but asserted that such traits would account for at least some of the Veterans interpersonal problems.

Therefore, it is clear that the Veterans acquired psychiatric disorder is related to his period of active military service.  The Veteran is clearly diagnosed with an anxiety disorder and depression.  The only opinion regarding the etiology of this disorder was the July 2005 interdisciplinary team that opined that the Veterans disorder was related to his period of active military service.  

Thus, on this record, service connection for an acquired psychiatric disorder manifested by anxiety and depression is warranted .

However, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran is diagnosed with PTSD that can be linked to his period of active service.  

That is, the Board affords more weight to the July 2005 interdisciplinary team and November 2010 VA examiner who found that the Veteran did not meet criterion C that was needed to render a specific diagnosis of PTSD.  These reports are more consistent with the Veterans history of treatment, showing his avoidances, than the January 2009 VA psychologist.  Furthermore, the majority of the Veterans treatment records ruled out PTSD.

Accordingly, the probative evidence of record does not show a diagnosis of PTSD at any time during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VAs and the Courts interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and, therefore, the decision based on that interpretation must be affirmed).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the Veterans claim, and service connection for PTSD is not warranted.  

As such, the Veterans appeal of service connection for PTSD must be denied on this record.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimants favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  To the extent that the preponderance of the evidence is against the claim of service connection for PTSD, doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


Left Shoulder and TDIU rating

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  

In April 2011, the Veteran withdrew his appeal to the extent that it involved the claims for an increased evaluation for the service-connected residuals of a recurrent dislocation of the left shoulder and a TDIU rating.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, as the Board does not have jurisdiction to review these matters, the appeal to this extent must be dismissed.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed.

Service connection for an anxiety disorder with depression is granted.

As new and material evidence has been received to reopen  the claim of service connection for PTSD, the appeal to this extent is allowed.

Service connection for claimed PTSD is denied.

The appeal at to the claims for an increased evaluation for the service-connected residuals of a recurrent dislocation of the left shoulder and a TDIU rating are dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans Appeals
 
 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

	Appeal to the United States Court of Appeals for Veterans Claims (Court)
	File with the Board a motion for reconsideration of this decision
	File with the Board a motion to vacate this decision 
	File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

	Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the court? You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.  Please note that the 120-day time limit to file a Notice of Appeal with the Court does not include a period of active duty.  If your active military service materially affects your ability to file a Notice of Appeal (e.g., due to a combat deployment), you may also be entitled to an additional 90 days after active duty service terminates before the 120-day appeal period (or remainder of the appeal period) begins to run. 

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.  If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA FORM
APR 2014	 4597	Page 1	CONTINUED ON NEXT PAGE


Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  See 38 C.F.R. 20.904.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before the VA, you can get information on how to do so at the Courts website at: http://www.uscourts.cavc.gov.  The Courts website provides a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to the represent appellants.  You may also request this information by writing directly to the Court.  Information about free representation through the Veterans Consortium Pro Bono Program is also available at the Courts website, or at: http://www.vetsprobono.org, mail@vetsprobono.org, or (888) 838-7727.

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
APR 2014 	 4597	Page 2	SUPERSEDES VA FORM 4597, AUG 2009, 
  WHICH WILL NOT BE USED


